DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-19 responded on June 21, 2022 are pending, claims 1-10 and 12-19 are amended and claim 11 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 15-17, filed June 21, 2022, with respect to the rejection(s) of claims  1 and 8  regarding Jia et al. have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant's arguments, see pg. 15, filed June 21, 2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Park does not discloses SOMA at all. In light of specification, [0060] recited the MCS field may be configured as a field indicating a primary modulation method that can be used to transmit data using SOMA according to the IEEE 802.11 be standard. Park discloses EHT may refer to a next generation IEEE 802.11 communication protocol, which may be IEEE 802.11 be or may be designated another name in [0078]. If SOMA is not being used in 802.11 be, claim should positively recite which 802.11 protocol is being used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0136884 A1, provisional application 62/840,721 filed on April 30 2019, hereinafter "Park") in view of Suh et al. (US 2019/0182095 A1, hereinafter "Suh").
Regarding claim 1, Park discloses a communication apparatus comprising:
at least one (Park, Fig. 6 602 processor); and
at least one cause the communication apparatus to act as (Park, Fig. 6 The instructions 624 may also reside, completely or at least partially, within the main memory 604, within static memory 606, or within the hardware processor 602 during execution):a generation unit configured to generate a multi-user MU PPDU); and a transmission unit configured to transmit the MU PPDU generated by the generation unit to a plurality of other communication apparatuses, (Park, Fig. 4 TX processor (i.e. generation unit) [0066] The HE or EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), there may be different types of PPDUs that may have different fields and different physical layers and/or different media access control (MAC) layers. For example, multiple-user (MU) PPDU), and wherein the generated MU PPDU includes 

a legacy signal field (L-SIG) (Park, Fig. 9 a PPDU 900 with non-HT SIGNAL field (L-SIG 906)),
a second signal field related to a second communication standard specified at least after a legacy communication standard corresponding to the LSIG, wherein the second signal field is to be communicated at least after the L-SIG (Park, Fig. 9 910 U-SIG [0103] When new SIG fields (i.e. second signal field) have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) (i.e. SOMA) can decode the information in the HE-SIG-A field).


Park discloses EHT portion field and 802.11 be but does not explicitly disclose wherein, in a case where the communication apparatus performs multiuser data transmission using a semi-orthogonal multiple access (SOMA) technique, the second signal field generated by the generation unit includes a sub field individually for each of the plurality of other communication apparatuses, and each of the sub fields contains at least an identifier for identifying a data transmission destination and information indicating whether an other communication apparatus corresponding to the identifier is required to perform combined constellation processing or not. 
Suh from the same field of endeavor disclose wherein, in a case where the communication apparatus performs multiuser data transmission using a semi-orthogonal multiple access (SOMA) technique, the second signal field generated by the generation unit includes a sub field individually for each of the plurality of other communication apparatuses, and each of the sub fields contains at least an identifier for identifying a data transmission destination and information indicating whether an other communication apparatus corresponding to the identifier is required to perform combined constellation processing or not (Suh, Fig. 13 [0099] Each STA attribute portion 740  (i.e. second signal field) includes: a STA_ID field 750 (i.e. data transmission destination) that identifies the STA that the information in the STA attribute portion 740 applies to; an indication bit 752 that indicates that the frame 700 includes superposed constellation symbols; an MCS field 754 that identifies the type of modulation coding scheme used for the STA (for example, if the superposed constellation is QPSK, 16 QAM, 64 QAM or 256 QAM); a bit level field 756 that identifies which bits in a constellation have been assigned to the STA (for example MSB or LSB); field 758 (i.e. indicating perform combinate constellation) indicates that a=0.5 for QPSK SOMA constellation, a=0.2 for 16 QAM SOMA constellation, a=0.2381 for 64 QAM SOMA constellation, and a=0.247 for 256 QAM SOMA constellation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Suh with a motivation to make this modification in order to improve on wireless spectrum usage using superposed constellations are desirable (Suh, [0003]).	
Regarding claim 2, Park discloses wherein the transmission unit includes an antenna used to transmit the MU PPDU generated by the generation unit (Park, Fig. 7 712 antenna [0062-63] the EHT STA or AP may transmit beacon frames using PPDU).
Regarding claim 3, Park discloses SIG field for new amendment for 802.11 be (Park, [0103, 137, 146] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) (i.e. SOMA) can decode the information in the HE-SIG-A field, encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU, encode a legacy preamble portion of the PPDU, the legacy preamble portion before the U-SIG, wherein the legacy preamble comprises a legacy signal field (L-SIG) and a repeated legacy signal field (RL-SIG), wherein the L-SIG comprises a length field, the length field indicating length of the PPDU, wherein the length mod 3 is equal to zero) but does not discloses wherein in a case where the SOMA technique is used to multiplex data included in a data field of the generated MU PPDU to be transmitted by the transmission unit, the generation unit generates the second signal field including the information indicating whether or not to perform the combined constellation processing, and in a case where the SOMA technique is not used to multiplex the data, the generation unit generates the second signal field that does not include the information indicating whether or not to perform the combined constellation processing.
Suh from the same field of endeavor disclose wherein in a case where the SOMA technique is used to multiplex data included in a data field of the generated MU PPDU to be transmitted by the transmission unit, the generation unit generates the second signal field including the information indicating whether or not to perform the combined constellation processing, and in a case where the SOMA technique is not used to multiplex the data, the generation unit generates the second signal field that does not include the information indicating whether or not to perform the combined constellation processing (Suh, [0099] an indication bit 752 that indicates that the frame 700 includes superposed constellation symbols, field 758 indicates that a=0.5 for QPSK SOMA constellation, a=0.2 for 16 QAM SOMA constellation, a=0.2381 for 64 QAM SOMA constellation, and a=0.247 for 256 QAM SOMA constellation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Suh with a motivation to make this modification in order to improve on wireless spectrum usage using superposed constellations are desirable (Suh, [0003]).	
Regarding claim 4, Park discloses wherein the transmitted MU PPDU is compliant with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (Park, [0103, 146] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) can decode the information in the HE-SIG-A field, encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
Regarding claim 5, Park discloses wherein MU PPDU further includes information indicating whether the SOMA technique is used to multiplex the data included in the data field of generated MU PPDU (Park, [0146] encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
Regarding claim 6, Park discloses wherein each of the sub fields further includes a parameter regarding the SOMA technique used in the transmission of the data included in the data field of the generated MU PPDU (Park, [0146] encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
Regarding claim 7, Park discloses wherein the parameter regarding SOMA includes at least one of information indicating a destination of the data, information indicating a modulation method and a coding rate of the data (Park, [0139] The AD SIG 2112 includes a MCS field that indicates how the data field 2118 is encoded in accordance with some embodiments), information regarding transmission power of the data (Park, [0100] the MAC circuitry 706 may be arranged to contend for the wireless medium based on channel contention settings, transmitting power level, and a clear channel assessment level).
Regarding claim 8, Park discloses a communication apparatus comprising:
at least one processer (Park, Fig. 6 602 processor); and
at least one memory coupled to the at least one processor and having stored thereon instructions that, when executed by the at least one processor, cause the communication apparatus to act as (Park, Fig. 6 The instructions 624 may also reside, completely or at least partially, within the main memory 604, within static memory 606, or within the hardware processor 602 during execution):
a reception unit configured to receive a multi user physical-Iayer protocol data unit (MU PPDU) that includes a legacy signal field (L-SIG), and a second signal field related to a second communication standard specified at least after a legacy communication standard corresponding to the L-SIG, the second signal field is to be communicated at least after the L-SIG, and, (Park, Fig. 4 RX processor (i.e. reception unit) [0066] The HE or EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU). In some embodiments, there may be different types of PPDUs that may have different fields and different physical layers and/or different media access control (MAC) layers. For example, a single user (SU) PPDU, multiple-user (MU) PPDU, extended-range (ER) SU PPDU), (Park, Fig. 9 a PPDU 900 with non-HT short training field (L-STF 902)), (Park, Fig. 9 a PPDU 900 with non-HT long training field (L-LTF 904)), (Park, Fig. 9 a PPDU 900 with non-HT SIGNAL field (L-SIG 906)), (Park, Fig. 9 910 U-SIG [0103]When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be)  (i.e. SOMA) can decode the information in the HE-SIG-A field), (Park, Fig. 9 a PPDU 900 with EHT short training field (EHT-STF 914)), (Park, Fig. 9 a PPDU 900 with EHT long training field (EHT-LTF 916)); (Park, Fig. 4 309 RX [0063] the EHT STA or AP may use IEEE 802.11 to transmit and receive, EHT may refer to a next generation IEEE 802.11 communication protocol, which may be IEEE 802.11 be (i.e. SOMA) or may be designated another name); a decoding unit configured to decode data included in the MU PPDU received by the reception unit (Park, [0141] decoding a portion of a PPDU, the portion of the PPDU including a physical universal signal field (U-SIG), the U-SIG including a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
Park discloses 802.11 be (SOMA) but does not explicitly disclose wherein the received MU PPDU is an MU PPDU that is transmitted to a plurality of communication apparatuses including the communication apparatus, the second signal field included in the received MU PPDU includes a sub field corresponding to each data transmission destination individually, and each of the sub fields contains at least an identifier for identifying a data transmission destination and information indicating whether a communication apparatus corresponding to the identifier is required to perform combined constellation processing or not, and wherein, in a case where an MU PPDU that includes data multiplexed using a semi-orthogonal multiple access (SOMA) technique is received by the reception unit, the decoding unit identifies a sub field corresponding to the communication apparatus, and, when information indicating that the combined constellation processing is required to be performed is not included in the identified sub field, the decoding unit performs decoding of the multiplexed data while regarding, as noise, data that is included in the multiplexed data addressed to the data transmission destination corresponding to the sub field corresponding to another communication apparatus different from the communication apparatus included in the second signal field. 
Suh from the same field of endeavor disclose wherein the received MU PPDU is an MU PPDU that is transmitted to a plurality of communication apparatuses including the communication apparatus, the second signal field included in the received MU PPDU includes a sub field corresponding to each data transmission destination individually, and each of the sub fields contains at least an identifier for identifying a data transmission destination and information indicating whether a communication apparatus corresponding to the identifier is required to perform combined constellation processing or not (Suh, Fig. 13 [0099] Each STA attribute portion 740  (i.e. second signal field) includes: a STA_ID field 750 (i.e. data transmission destination) that identifies the STA that the information in the STA attribute portion 740 applies to; an indication bit 752 that indicates that the frame 700 includes superposed constellation symbols; an MCS field 754 that identifies the type of modulation coding scheme used for the STA (for example, if the superposed constellation is QPSK, 16 QAM, 64 QAM or 256 QAM); a bit level field 756 that identifies which bits in a constellation have been assigned to the STA (for example MSB or LSB); field 758 (i.e. indicating perform combinate constellation) indicates that a=0.5 for QPSK SOMA constellation, a=0.2 for 16 QAM SOMA constellation, a=0.2381 for 64 QAM SOMA constellation, and a=0.247 for 256 QAM SOMA constellation), and wherein, in a case where an MU PPDU that includes data multiplexed using a semi-orthogonal multiple access (SOMA) technique is received by the reception unit, the decoding unit identifies a sub field corresponding to the communication apparatus, and, when information indicating that the combined constellation processing is required to be performed is not included in the identified sub field, the decoding unit performs decoding of the multiplexed data while regarding, as noise, data that is included in the multiplexed data addressed to the data transmission destination corresponding to the sub field corresponding to another communication apparatus different from the communication apparatus included in the second signal field (Suh, [0099] an indication bit 752 that indicates that the frame 700 includes superposed constellation symbols, field 758 indicates that a=0.5 for QPSK SOMA constellation, a=0.2 for 16 QAM SOMA constellation, a=0.2381 for 64 QAM SOMA constellation, and a=0.247 for 256 QAM SOMA constellation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Suh with a motivation to make this modification in order to improve on wireless spectrum usage using superposed constellations are desirable (Suh, [0003]).	
Regarding claim 9, Park discloses wherein the reception unit includes an antenna used to receive the MU PPDU (Park, Fig. 7 712 antenna [0063] the EHT STA or AP may receive beacon frames using PPDU).
	Regarding claim 10, Park discloses using SIG to identify 802.11 amendment and wherein the decoding unit identifies a sub field corresponding to the communication apparatus (Park, [0103, 117] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on  amendments (e.g. IEEE 802.11be) (i.e. SOMA) can decode the information in the HE-SIG-A field, If the PPDU 1300 is HE (e.g., the reserved bit 1322=1), then design of this common SIGA field is identical to currently defined HE-SIGA (i.e. using SOMA)) but does not explicitly disclose when information indicating that the combined constellation processing is required to be performed is included in the identified sub field, based on a parameter for the SOMA technique included in the sub field and based on the multiplexed data, the decoding unit performs the combined constellation processing to decode data addressed to the communication apparatus.
Suh from the same field of endeavor discloses when information indicating that the combined constellation processing is required to be performed is included in the identified sub field, based on a parameter for the SOMA technique included in the sub field and based on the multiplexed data, the decoding unit performs the combined constellation processing to decode data addressed to the communication apparatus (Suh, Fig. 13 [0099] Each STA attribute portion 740  (i.e. second signal field) includes: a STA_ID field 750 (i.e. data transmission destination) that identifies the STA that the information in the STA attribute portion 740 applies to; an indication bit 752 that indicates that the frame 700 includes superposed constellation symbols; an MCS field 754 that identifies the type of modulation coding scheme used for the STA (for example, if the superposed constellation is QPSK, 16 QAM, 64 QAM or 256 QAM); a bit level field 756 that identifies which bits in a constellation have been assigned to the STA (for example MSB or LSB); field 758 (i.e. indicating perform combinate constellation) indicates that a=0.5 for QPSK SOMA constellation, a=0.2 for 16 QAM SOMA constellation, a=0.2381 for 64 QAM SOMA constellation, and a=0.247 for 256 QAM SOMA constellation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Suh with a motivation to make this modification in order to improve on wireless spectrum usage using superposed constellations are desirable (Suh, [0003]).	
	Regarding claim 12, Park discloses wherein the received MU PPDU is compliant with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (Park, [0103] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) can decode the information in the HE-SIG-A field).
	Regarding claim 13, Park discloses wherein the received MU PPDU further includes information indicating whether SOMA was used to multiplex data included in the data field of the received MU PPDU (Park, [0141] decoding a portion of a PPDU, the portion of the PPDU including a physical universal signal field (U-SIG), the U-SIG including a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
	Regarding claim 14, Park discloses wherein the information regarding SOMA includes a parameter regarding SOMA used in the transmission of the data included in the data field of the received MU PPDU (Park, [0141] decoding a portion of a PPDU, the portion of the PPDU including a physical universal signal field (U-SIG), the U-SIG including a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
	Regarding claim 15, Park discloses wherein the parameter regarding SOMA includes at least one of information indicating a destination of the data, information indicating a modulation method and a coding rate of the data (Park, [0139] The AD SIG 2112 includes a MCS field that indicates how the data field 2118 is encoded in accordance with some embodiments), information regarding transmission power of the data(Park, [0100] the MAC circuitry 706 may be arranged to contend for the wireless medium based on channel contention settings, transmitting power level, and a clear channel assessment level).
Regarding claims 16-19, these claims recite "A control method of a communication apparatus" (Fig. 5 AP or station) and "A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus" ([0061] the system can be programmable or software configured) that disclose similar functions and steps as recited by the communication apparatus of claims 1 and 8, thus are rejected with the same rationale applied against claims 1 and 8 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415